       Case 3:18-cv-00075-MMD-CLB Document 200 Filed 11/13/20 Page 1 of 2
                                                                   x




1                                                                        NOVEMBER 12, 2020

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
     IN RE: COURT OPERATIONS UNDER THE
6    EXIGENT CIRCUMSTANCES CREATED
                                                          THIRD AMENDED TEMPORARY
7    BY COVID-19 AND RELATED                                GENERAL ORDER 2020-03
     CORONAVIRUS
8

9

10          In response to the recent outbreak of the coronavirus disease 2019 (“COVID-19”)

11   in the District of Nevada, the Court has issued a series of general orders to address the

12   Court’s efforts to mitigate the spread of COVID-19. See Temporary General Orders

13   2020-02, 2020-03, 2020-04, 2020-05, 2020-08, 2020-9.1 To reflect the Court’s

14   commitment to gradually resuming in-person proceedings and jury trials, on August 27,

15   2020, the Court issued an amended order to allow jury trials to proceed in accordance

16   with the Court’s internal plan for resuming jury trials. See, e.g., Temporary General

17   Orders 2020-03 (as amended), 2020-08. However, given the pattern of sustained

18   increase in COVID-19 transmission rates in the State of Nevada,2 the Court has once

19          1Available at https://www.nvd.uscourts.gov/court-information/rules-and-
     orders/general-orders/.
20
            2 For example, daily new cases by specimen collection date are at their second-
21
     highest level of any point in the pandemic, and have been increasing rapidly as of late.
22   See Nevada Health Response, https://nvhealthresponse.nv.gov/ (last visited Nov. 10,
     2020) (by navigating to the table, and then selecting the “Confirmed Case Trends” tab).
     Further, the highest number of daily active cases are in Clark and Washoe County,
23   where this District’s courthouses are located. See id. (by navigating to the table,
     selecting the “Statistics by County” tab, and then sorting by “Cases per 100,000”). Both
24   Clark and Washoe counties are also showing increases in their case rate per 100,000,
     and test positivity rate, approaching or exceeding their highest levels to date. See id. (by
25   navigating to the table, selecting the ”County Tracker Trends” tab, and then viewing
     both the “Case Rate per 100,000” and “Test Positivity Rate” tabs). Moreover, as to
26
27
       Case 3:18-cv-00075-MMD-CLB Document 200 Filed 11/13/20 Page 2 of 2




1    again determined that jury trials must be further postponed, and each presiding judge

2    will address the need for any trial continuance in their individual cases.

3           IT IS THEREFORE ORDERED that all jury trials will be postponed until

4    further notice, and the presiding judges will address the need for any trial continuance

5    in their individual cases.

6           DATED THIS 12th Day of November 2020.

7

8

9
                                               MIRANDA M. DU, CHIEF JUDGE
10                                             UNITED STATES DISTRICT COURT
11

12

13

14

15

16

17   Washoe County, “[d]ue to elevated transmission of COVID-19 in our community,
     Washoe County Health District’s recommendation is that public gatherings be limited to
18   25 or fewer and private gatherings be limited to 10 or fewer.” Washoe County, Nevada,
     COVID-19 (Novel Coronavirus), https://www.washoecounty.us/health/programs-and-
19   services/ephp/communicable-diseases-and-epidemiology/educational-materials/COVID-
     19.php (last visited Nov. 10, 2020). Because jury selection tends to involve bringing
20   more than 25 people together indoors, allowing jury trials to proceed would conflict with
     this prevailing public-health guidance. Finally, Nevada Governor Steve Sisolak recently
21   announced a directive he calls “Stay at Home 2.0.” At a press conference on November
     10, 2020, he said:
22           For the next two weeks, we must mimic our stay-at-home behaviors from this
             past spring,” Sisolak said at a press conference Tuesday evening. “If we do so,
23           we believe we can begin to turn around things in two weeks without having to
             place increased restrictions on our businesses or our schools.”
24
     Riley Snyder and Megan Messerly, Sisolak urges Nevadans to limit nonessential travel
25   under ‘Stay at Home 2.0’ or face further restrictions in two weeks, THE NEVADA
     INDEPENDENT, https://thenevadaindependent.com/article/sisolak-urges-nevadans-to-
     limit-nonessential-activities-under-stay-at-home-2-0-or-face-further-restrictions-in-two-
26   weeks (last visited November 12, 2020).
27                                                  2
